 

LICENSE AGREEMENT
BEVMAX OFFICE CENTERS
880 Third Avenue, 9th & 12th Floors, New York, N.Y. 10022

 

License #    0046A        Date    2/19/2013     Licensee: Glennart Consulting
Group LLC (please indicate above if corporation, partnership, etc.
1Principal’s/2Contact Person’s Name: Arthur Raymond Malvett Persons Authorized
to Use Office: Glenn Foley, Arthur R. Malvett, Ryan Foley Federal ID: 45-4352665
BOC Telephone # 212-593 0550 Type of Business: Medical Technology Licensed
Office(s): 905A and 905B Fixed Fee/Additional Fees: $4,500.00 Fixed Fee per
month / $400.00 Additional Fees per month for  1-3 line Toshiba telephone
including voicemail and 3 T-1 connections/users. Commencement Fee: None Service
Retainer: $8,000.00 Broker: Daniel Soffer - S.O.S. License Term: 12 Months
A)  Commencement Date May 1, 2013 B)  Termination Date: April 30, 2014 Person’s
Authorized to Sign for Licensee: Arthur Raymond Malvett Licensor: Bevmax Office
Centers 880 Third Avenue LLC                



This License Agreement made as of 2/19/2013 between Bevmax Office Centers 880
Third Avenue LLC (hereinafter “Licensor”) and Glennart Consulting Group LLC
(hereinafter “Licensee”) incorporates pages 2 and 3 of this License Agreement
(attached hereto) and we both agree to comply with all terms and conditions as
delineated on this page, pages 2 and 3 of this License Agreement.

 

Licensee: Glennart Consulting Group LLC   Licensor: Bevmax Office Centers 880
Third Avenue LLC           By: /s/   By: /s/   Authorized Signature / Date    
Authorized Signature / Date             Arthur Raymond Malvett     Fredric Feld
  Print Name     Print Name

 

 

 

 

License Agreement (Page 2)



 

1.Standard Services: In consideration of the Licensee’s payment of the Fixed Fee
and the Service Retainer (both listed on front page of this License Agreement)
as well as other valuable consideration, 1) Licensor allows Licensee to use the
office pursuant to Premium Corporate Identity Plan as outlined on page 1 of this
License Agreement (hereinafter “Agreement”) 24 hours a day, 7 days a week for
the License Term (listed on front page) subject to the Rules and Regulations, a
copy of which Licensee acknowledges was received with this Agreement, (which
Rules and Regulations may be reasonably changed by Licensor from time to time
upon written notice to Licensee) and subject to Licensor’s right upon 3 days
written notice to Licensee to relocate Licensee to a different office within the
Center of at least equal size and quality, 2) Licensor provides Licensee with
Receptionist during normal business hours, 3) 12 hours a month use of a
conference room (as available), 4) delivery of mail, 5) use of common areas
including pantry, 6) Licensor also provides heating, HVAC, electricity (subject
to Building rules / limitations), 7) office cleaning, and 8) maintenance of
Licensor equipment and offices due to ordinary wear and tear.

 

2.a) Fees: The Fixed Fee is payable in advance on the first day of each month
during the License Term to Licensor at Bevmax Office Centers, 75 Rockefeller
Plaza, 18th Floor, New York, N.Y. 10019. (If the License Term begins on a day
other than the 1st day of a month, the second payment of the Fixed Fee will be
prorated). The Commencement Fee and Service Retainer (defined in paragraph 3)
are to be paid upon the signing of this Agreement. Additional Fees (including
all applicable taxes) are due on the 1st day of the month, in the month
following the month that the additional services (defined in paragraph 4) are
rendered. All invoices not received by Licensor by the 10th day of the month
will be subject to a 5% Late Payment Fee.

 

b) In the event that Licensee does not pay either the Fixed Fee and/or the
Additional Fees when due (hereinafter “Monetary Default”) and such Monetary
Default is not cured within 3 business days after written notice of such
Monetary Default is hand delivered to Licensee, then Licensor may terminate
Licensee’s internet access, security cards and remove telephones. After a
Monetary Default, Licensee shall still be obligated to pay all Fixed Fees and
applicable Additional Fees for the duration of the License Term.

 

3.Service Retainer: The Service Retainer is to be held by Licensor as security
for payment of all fees due and payable under this Agreement as well as all
possible damages to Licensor’s equipment and furniture, office space and all and
any obligations of Licensee under this Agreement. The Service Retainer will not
be kept in a separate account and no interest will be paid to Licensee. The
Service Retainer may be applied to all past due fees, monies and/or damages as
they occur, at Licensor’s discretion. This Service Retainer will be returned
(less any monies due under this Agreement) 60 days after the expiration of the
License Term or 60 days after termination as defined in paragraph 6. In the
event the Service Retainer is applied to past due fees, then the Licensee is
obligated to replenish the Service Retainer to the original amount set on page 1
of this Agreement immediately.

 

4.Additional Services: Additional Services are services above and beyond
Standard Services as defined in paragraph I which are available at both
Licensee’s and Licensor’s option pursuant to our rate schedule. The Additional
Fees for these Additional Services shall be paid by Licensee pursuant to
paragraph 2.

 

5.a) Liability: Licensor and Bevmax Office Centers 880 Third Avenue LLC are not
liable for any loss or damages as a direct or indirect result of Licensor’s
misfeasance or nonfeasance in connection with providing any service including
but not limited to telephone usage, internet usage, electricity, and all
utilities and building services as well as all Additional Services. Licensor is
not liable for damages/claims resulting from fire, water damage, accidents
and/or “force majeure”. Licensees’ sole remedy for interruption or failure of
any service, utility or actual access to the office center or their assigned
office is the suspension or adjustment of the Fixed Fee or Additional Fees as is
applicable.

 

b) Condition Precedent: As a specific condition precedent to the Licensor
entering into this License Agreement. The Licensee unequivocally and absolutely
agrees not to make any claim for damages including but not limited to loss of
profits or gross income which are directly or indirectly a result of Licensor’s
action or inaction, misfeasance or nonfeasance unless said damages are a direct
result of Licensor’s gross negligence and then such damages are to be limited to
suspension or adjustment of Fees as outlined in paragraph 5(a).

 

6.a) Licensor Termination: Licensor may terminate this Agreement before the end
of the License Term in the event that any of the terms, conditions, paragraphs
of this Agreement are not performed or complied with, or if they are violated
including but not limited to payment of any fees, monies, and/or violations of
the Rules and Regulations (hereinafter “Default”), and the Default is not cured
within 3 business days by a wire transfer or certified check ONLY after written
notice of such Default is hand delivered to Licensee. Notwithstanding the
foregoing, Licensor may terminate this Agreement immediately after Licensee has
committed 3 separate Defaults of this Agreement.

 

b) Licensee Termination: Licensee can terminate this Agreement in either of the
following events, 1) there is no access to the office center for 6 concurrent
business days, 2) there is no telecommunication service, phone or internet
service for 10 concurrent business days, upon written notice of termination of
Agreement indicating lack of access or telecommunication service and Licensor’s
not curing same within 2 business days.

 

7.Insurance: Licensee is to provide Licensor with a certificate of insurance
covering all of Licensee’s personal property as well as liability insurance
covering its own employees and third parties naming Bevmax Office
Centers/Licensor as additional insured. Licensee has the obligation to indemnify
Licensor for Licensee’s breaches, negligence and all and any actions that cause
damage to Licensee, Licensor’s employees, center or property and/or Licensee’s
invitees Licensor is not responsible for loss, damage or theft of any of
Licensee, or its employees, invitees, guests, vendors, and/or visitor’s personal
property unless the loss theft or damage is a direct result of Licensor’s gross
negligence.

 



Please Initial ____



 



 

 

 

License Agreement (Page 3)



 

8.Damages: If this License is terminated pursuant to Licensee’s default pursuant
to paragraph 6 a), then Licensor will be entitled to collect and Licensee must
pay to Licensor a minimum of the number of months remaining on the License Term
multiplied by the Fixed Fee as well as all damages to Licensor’s property and
any and all other damages. In the event of such default by Licensee, Licensor
shall be entitled to retain the Service Retainer, which shall be credited by
Licensor against the damages outlined above as well as to pursue all other
remedies and damages available at law. Licensee is to take good care of all of
the furnishings, equipment, personal property of the Office Center as well as
the installation of the Office Center (e.g. carpet, light fixtures, wall
coverings, pictures, sheetrock walls). All damages resulting from Licensee or
its invitees, guests, vendors, and visitors actions will be added to the
Additional Fees invoice.

 

9.Internet Service: Internet usage is to be limited to standard usage. Any
applications using large amounts of bandwidth e.g. Bloomberg, trading programs,
streaming media, virtual private networks (VPN), etc. as well as devices used
for sharing network connections, such as routers, wireless access points, hubs
and switches are prohibited unless permission is specifically provided by
Licensor in this Agreement, otherwise such applications or devices may not be
used by Licensee within Bevmax Office Centers, and Licensor will be entitled
either to take Licensee off the internet network immediately as well as remove
devices immediately. Licensor reserves the right to terminate internet service
to the Licensee upon 2 business days written notice when, a) Licensee is either
using a disproportionate amount of bandwidth, or b) Other Licensee’s use of
internet is negatively affected in any way, or c) there is a material negative
impact on the Bevmax Office Centers network. In the event Licensor terminates
the Licensee’s internet service. Licensee has the right to terminate this
License Agreement upon 3 days written notice. Licensee must have acceptable and
functioning “anti-virus” software before they will be connected to the internet.
VoIP (Voice over Internet Protocol) devices are not permitted on the network.

 

10.Miscellaneous:

 

a) Licensee may not assign this agreement without Licensor’s prior written
consent and may not grant use of its office to a 3rd party.

 

b) Upon termination of this Agreement, Licensee agrees NOT to file a change of
address form with the US Post Office. Licensor will file change of address form
for Licensee based on Licensee’s written notice of new address. Licensor agrees
to forward all mail to Licensee (at Licensee’s expense) for a period of 30 days.
Provided Licensee is not in default, Licensor agrees to forward all mail and
will keep their telephone number and voicemail active for 1 month after
termination of License Agreement.

 

c) All notices are to be in writing, Certified or Registered Mail or any other
delivery service providing proof of delivery, including hand delivery by Bevmax
Office Centers personnel as evidence by signed receipt of same, to either
Licensor or Licensee at their addresses listed on page 1 of this agreement.

 

d) Licensee agrees to abide by, comply with and not violate the Rules and
Regulations of Bevmax Office Centers, a copy of which was delivered to Licensee
before the signing of this License Agreement.

 

e) Licensor & Licensee agree to waive their respective rights to a Jury Trial.

 

f) Telephone usage shall be billed at the rates as listed on our rate schedule.
These rates are subject to change based upon 30 days prior written notice.

 

g) In the event that Licensee remains in the office after the Termination Date
or earlier Termination of License based on paragraph 6 then in addition to
Licensor availing itself of all legal remedies available under applicable law,
Licensee will be charged 400% of the Fixed Fee listed on the 1st page of the
License Agreement on a prorata basis.

 

h) If the last day of the License Term or any renewal thereof falls on a
Saturday, Sunday or holiday, this License shall terminate on the business day
immediately following. The last invoices shall be pro-rated accordingly.

 

i) It is understood that this License is not a lease, that no leasehold or
tenancy is intended to be created hereby, and that this License shall not be
construed so as to create the relationship of landlord and tenant.

 

j) This Agreement is specifically subject to all the terms, conditions, and
paragraphs of Licensor’s Lease of the 9th and 12th floors of 880 Third Avenue
between Vandergrand Properties Co., L.P. and Bevmax Office Centers 880 Third
Avenue LLC dated August 8, 2008 (hereinafter the “Lease”).

 

k) If the Lease is terminated or surrendered for any reason, then this License
Agreement will automatically terminate at the same time.

 



Please Initial ____



 

 

 

